Name: Commission Regulation (EEC) No 3344/91 of 15 November 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 91 Official Journal of the European Communities No L 316/37 COMMISSION REGULATION (EEC) No 3344/91 of 15 November 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 f), as amended by Regulation (EEC) No 3279/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2922/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 f) shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 16 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (2) OJ No L 162, 26. 6. 1991 , p. 27. (') OJ No 172, 30. 9 . 1966, p. 3025/66 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . O OJ No L 279, 7 . 10 . 1991 , p . 43. O OJ No L 167, 25. 7. 1972, p. 9 . ¥) OJ No L 201 , 31 . 7. 1990, p . 11 . O OJ No L 303, 1 . 11 . 1991 , p . 34. (8) OJ No L 308 , 9 . 11 . 1991 , p . 52. 0 OJ No L 266, 28 . 9 . 1983, p . 1 . No L 316/38 Official Journal of the European Communities 16. 11 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta) 1  Portugal (Esc) IS,680 24,760 15,680 36,91 41,59 761,36 123,80 140,80 13,779 12,314 27 620 3 801,83 2 415,43 5 244,56 15,958 25,038 15,958 37,57 42,33 774,86 126,00 143,30 14,024 12,535 28 109 3 859,16 2 457,24 5 302,37 16,296 25,376 16,296 38,36 43,23 791,27 128,67 146,34 14,321 12,805 28 705 3 907,53 2 507,90 5 370,18 16,434 25,514 16,434 38,69 43,59 797,97 129,76 147,58 14,442 12,914 28 948 3 908,31 2 525,87 5 392,32 15,202 24,282 15,202 35,79 40,32 738,15 120,03 136,51 13,359 11,918 26 778 3 574,83 2 344,64 5 142,42 15,480 24,560 15,480 36,44 41,06 751,65 122,22 139,01 13,605 12,140 27 237 3 516,71 2 372,45 5 176,90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 16,930 26,010 16,930 39,86 44,91 822,06 133,67 152,03 14,878 13,308 29 821 4 116,99 2 603,97 5 505,40 17,208 26,288 17,208 40,51 45,65 835,56 135,87 154,53 15,122 13,529 30 311 4 174,31 2 645,78 5 563,21 17,546 26,626 17,546 41,31 46,54 851,97 138,54 157,56 15,419 13,799 30 906 4 222,68 2 696,44 5 631,03 17,684 26,764 17,684 41,63 46,91 858,67 139,63 158,80 15,540 13,908 31 149 4 223,46 2 714,41 5 653,17 16,452 25,532 16,452 38,73 43,64 798,85 129,90 147,74 14,458 12,913 28 979 3 889,98 2 533,18 5 403,27 16,730 25,810 16,730 39,39 44,38 812,35 132,09 150,23 14,703 13,134 29 439 3 831,86 2 560,98 5 437,75 16. 11 . 91 Official Journal of the European Communities No L 316/39 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') : 26,243 33,425 14,995 26,752 33,931 15,501 27,083 34,262 15,832 27,606 34,781 16,351 26,918 34,112 15,682  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £) ,,  Italy (Lit)  Greece (Dr)  Portugal (Esc) 35,30 39,78 728,10 118,39 134,65 13,177 11,727 26 413 3 589,20 7 068,21 36,49 41,12 752,67 122,39 139,20 13,622 12,132 27 304 3 702,51 7 172,59 37,27 42,00 768,74 125,00 142,17 13,913 12,395 27 887 3 738,79 7 238,82 38,49 43,37 793,94 129,10 146,83 14,369 12,811 28 801 3 832,48 7 337,46 36,92 41,60 761,46 123,82 140,82 13,781 12,269 27 623 3 648,97 7 202,52 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 4 018,37 4 085,05 4 094,44 4 160,64 4 144,23 4 210,43 4 218,55 4 284,33 4 117,87 4 186,40 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period \3 5th period 4 DM Fl Bfrs/Lfrs FF Dkr £Irl 2,045120 2,303400 42,107800 6,989590 7,936930 0,765555 2,043930 2,302430 42,088900 6,986760 7,932210 0,765200 2,043290 2,301230 42,072900 6,982680 7,926700 0,764822 2,042450 2,300370 42,062600 6,979570 7,923790 0,764343 2,042450 2,300370 42,062600 6,979570 7,923790 0,764343 2,040050 2,298100 42,019300 6,970850 7,915120 0,761651 £ Lit Dr Esc Pta 0,704133 1 535,68 230,86300 176,04200 128,70100 0,704452 1 537,11 232,81100 176,56400 129,01000 0,704543 1 538,80 235,11700 177,05500 129,26200 0,704641 1 540,16 237,08900 177,49100 129,52400 0,704641 1 540,16 237,08900 177,49100 129,52400 0,704695 1 544,96 244,19800 178,77000 130,24500